DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 20 October 2020.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 20 October 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eftekhari et al. (US 2017/0221154, published 3 August 2017, hereafter Eftekhari).
As per independent claim 1, Eftekhari discloses a system, comprising:
a communication interface to a network (paragraphs 0030-0031 and 0034)
a processor (Figure 5, item 124; paragraph 0043)
wherein the communication interface receives, via the network, a data entry by a user utilizing a user device (paragraph 0043)
wherein the processor selectively presents or blocks the data entry from being presented to an agent by an agent device, while the agent device and user device are engaged in a co-browsing session (paragraph 0083)
wherein the processor blocks the data entry upon the processor determining that the data entry is provided to a sensitive data field or the entry comprises sensitive data entered into a non-sensitive data field (paragraphs 0083 and 0090)
wherein the processor presents the data entry upon the processor determining that the data entry comprises non-sensitive data entered into the non-sensitive data entry field (Figures 20A-20B: Here, non-sensitive items, like “First Name,” “Last Name,” and “Date of Birth” are shared in the co-browsing session; sensitive items, like “Social Security Number” are masked)
As per dependent claim 2, Eftekhari discloses wherein blocking the data entry from being presented to the agent comprises presenting, via the agent device, indicia of the data entry without presenting the contents of the data entry (Figure 20B; paragraph 0080).
As per dependent claim 3, Eftekhari discloses wherein the indicia of the data entry comprises a representation of individual characters of the data entry (paragraph 0080).
As per dependent claim 4, Eftekhari discloses wherein the processor determines the data entry comprises sensitive data upon matching the data entry to a pattern known to indicate sensitive data type (Figure 4; paragraph 0042).
With respect to claims 10-13, the applicant discloses the limitations substantially similar to those in claims 1-4, respectively. Claims 10-13 are similarly rejected.
With respect to claims 19-20, the applicant discloses the limitations substantially similar to those in claims 1-2, respectively. Claims 19-20 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari and further in view of Negi et al.(US 2021/0182430, filed 13 December 2019, hereafter Negi).
As per dependent claim 5, Eftekhari discloses the limitations similar to those in claim 4, and the same rejection is incorporated herein. Eftekhari fails to specifically disclose providing a prompt to at least one of the user or the agent indicating a sensitive data type. However, Nagi, which is analogous to the claimed art because it is directed toward training a neural network to identify sensitive data types, discloses providing a prompt to at least one of the user or the agent indicating a sensitive data type (Figures 3F-3G; paragraphs 0075-0079). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nagi with Eftekhari, with a reasonable expectation of success, as it would have allowed a user to select sensitive data types to train a classifier. This would have allowed the user to have similar data types automatically extracted in the future in order to maintain security of their personal identifiable information.
As per dependent claim 6, Eftekhari discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Eftekhari fails to specifically disclose wherein the processor determines whether the data entry comprises sensitive data upon, further comprising executing a neural network trained to recognize sensitive data. However, Nagi, which is analogous to the claimed art because it is directed toward training a neural network to identify sensitive data types, discloses wherein the processor determines whether the data entry comprises sensitive data upon, further comprising executing a neural network trained to recognize sensitive data (paragraph 0039). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nagi with Eftekhari, with a reasonable expectation of success, as it would have allowed a user to select sensitive data types to train a classifier. This would have allowed the user to have similar data types automatically extracted in the future in order to maintain security of their personal identifiable information.
As per dependent claim 7, Eftekhari and Nagi disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Nagi discloses wherein training the neural network comprises:
accessing a set of data entries that comprise sensitive data (Figures 3D and 6-7)
applying one or more transformations to the set of data entries including, character alteration to a different character of the same character type, whites space insertion, white space removal, punctuation removal to create a modified set of data entries (Figures 3F-3G and 6-7)
creating a first training set comprising the collected set of data entries, the modified set of data entries, and a set of non-sensitive data entries (Figure 6; paragraph 0074)
training the neural network in a first stage using the first training set (Figure 6; paragraph 0074)
creating a second training set for a second stage of training comprising the first training set and the set of non-sensitive data entries that are incorrectly detected as data entries that comprise sensitive data in the first stage of training (Figure 7)
training the neural network in a second stage using the second training set (Figure 7)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Nagi with Eftekhari, with a reasonable expectation of success, as it would have allowed a user to select sensitive data types to train a classifier. This would have allowed the user to have similar data types automatically extracted in the future in order to maintain security of their personal identifiable information.
With respect to claims 14-16, the applicant discloses the limitations substantially similar to those in claims 5-7, respectively. Claims 14-16 are similarly rejected.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari.
As per dependent claim 8, Eftekhari discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Eftekhari further discloses communication between users in a co-browsing session using a mobile phone network (paragraph 0037). However, Eftekhari fails to specifically disclose wherein the communication is communication using a voice channel. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to perform co-browsing while maintaining voice communication. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Eftekhari, with a reasonable expectation of success, as it would have allowed for audio communication. This would have provided the user with the advantage of real-time voice communication while performing co-browsing operations, such as form filling. This would provide the user to receive/offer assistance.
As per dependent claim 9, Eftekhari discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Eftekhari further discloses communication between users in a co-browsing session using a text channel (Figure 14; paragraph 0054). However, Eftekhari fails to specifically disclose performing textual communication concurrently with co-browsing. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to provide text messaging concurrently during a co-browsing session. . It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Eftekhari, with a reasonable expectation of success, as it would have allowed for textual communication. This would have provided the user with the advantage of real-time textual communication while performing co-browsing operations, such as form filling. This would provide the user to receive/offer assistance.
With respect to claims 17-18, the applicant discloses the limitations substantially similar to those in claims 8-9, respectively. Claims 17-18 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144